 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with one email account that is stored
at premises owned, maintained, controlled or operated by
Google, Inc.

caseno._18-/f-1b9

“mwa? Sage” Samet” “gue!” Seapets!

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment A

The basis for the search under Fed. R. Crim P. 41(c) is:
ai evidence of a crime;
™ contraband, fruits of crime, or other items illegally possessed;
al property designed for use, intended for use, or used in committing a crime;
_] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: International Emergency Economic Powers Act (EEPA), 50 U.S.C. §§ 1701-1706, the Iranian
Transactions Regulations (31 C.F.R. Part 560), and Title 18, United States Code, Section 371

The application is based on these facts: See attached affidavit.

L1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

 

 

Special Agent Michael D. Brusacoram, FBI
Printed Name and Title

Sworn to before me and signed in my presence: Ce.
Date: Seed : Cy LAR > cece
{

Judge's signature,

 

City and State: Milwaukee, Wisconsin Honorable David E. Jones _ U.S. Magistrate Judge
| z ,
Case 2:18-mj-00169-DEJ Filed 10/12/18 Pagé"t*6?48 “Bdcument 1

 
 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR A SEARCH WARRANT

I, Michael D. Brusacoram, Special Agent of the | Federal Bureau of Investigation (FBD,
Milwaukee, Wisconsin, being duly sworn, do depose and state:

I. INTRODUCTION AND SUMMARY OF PROBABLE CAUSE

1. I make this affidavit in support of an application for a search warrant under U.S.C.
§2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google, Inc., to disclose to the government
records and other information in its possession pertaining to the subscriber or customer associated with
the email address o.molaei@gmail.com (“The Subject Account”), including the contents of
communications.

2. As set forth in detail below, based upon my ongoing investigation, I have probable
cause to believe that from 2013 onward, Omid Molaei (MOLAEI) was employed by Qeshm
Madkandalou Shipbuilding Cooperative in Iran MADKANDALOU) as a naval architect and
shipbuilder involved in multiple military-related projects, notably the RMS-16/RM-16! prototype
missile attack boat and the 19M? prototype fast attack craft (FAC), equipped or designed to be ©
equipped with U.S.-manufactured products. Based on reviewing the results from two previous court-
authorized search warrants for almasi.reza@gmail.com, issued 05/20/2017, and for -
t.kocyigit] 948@zmail.com, issued 08/31/2018, I have probable cause to believe that MOLAEI is
coordinating through Turkish boat designer Tuna Kocyigit (KOCYIGIT) on behalf of
MADKANDALOU to procure U.S.-manufactured maritime materials and components, including a
three sets of ASD-14s manufactured in Wisconsin by Twin Disc, for use on the 19M FAC.

3. ‘ASD-14s were previously procured by Ramor Group (RAMOR), a Turkey-based
suspected front company, for MADKANDALOU. I know that in July 2017, RAMOR and
MADKANDALOU were designated by the US. Department of Treasury/ Office of Foreign Assets
Control (OFAC) for supporting illicit Iranian actors. MADKANDALOU was specifically designated

for “having provided, or attempted to provide, financial, material, technological or other support for,

1 ;
! The RMS-16/RM-16 is a prototype missile attack boat developed by Iran and utilizes two ASD-14 surface drives.
2 The 19M Aggro is yeep Bdotelbpnteitg ay arid iBizePingeséds of ASD-Dearkra died,

 
 

 

 

or goods or services in support of, the IRGC” (Islamic Revolutionary Guard Corps). These
designations restrict and/or preclude the ability of RAMOR and MADKANDALOU to conduct
business with United States entities. On June 27, 2017, an Indictment was returned charging
RAMOR and Resit Tavan (TAVAN), president of RAMOR, with several federal felony violations
including conspiracy, smuggling, and violating the International Economic Emergency Powers Act
based on the illegal acquisition and export of U.S.-origin equipment for the RMS-16 project. In June
2017, TAVAN was arrested in Romania and was later extradited to the U.S. in December 2017.
Currently, TAVAN is awaiting trial on the Indictment in the Eastern District of Wisconsin.

4. Based on a review of email communications obtained from a search of the two
accounts noted in paragraph 2 of this affidavit, I have learned that MOLAEI, utilizing The Subject
Account, acted as the primary contact for KOCYIGIT at MADKANDALOU after the arrest of
TAVAN, at which time correspondence with other MADKANDALOU personnel, including Reza
Almasi (ALMASD, Production Manager at MADKANDALOU, and Rohollah Vosoughi
(VOSOUGHD, Commercial Manager at MADKANDALOU, ceased. In approximately December —
2018, KOCYIGIT and MOLAEI began exchanging plans for the 19M FAC equipped with three ‘sets
of ASD-14s. A U.S.-based company — Arneson Industries, located in Fontana, California — was
subsequently contacted on behalf of KOCYIGIT through a Turkey-based intermediary, Piro Deniz
Motorlari (PDM), to acquire three sets of ASD-14s.

5. Based upon the facts uncovered by my investigation, I have probable cause to believe
that evidence currently exists on the computer systems of Google, Inc., and within The Subject
Account, concerning a conspiracy to illegally acquire and export U.S. origin goods from the United
States to Iran, in violation of the International Emergency Economic Powers Act (IEEPA), 50 U.S.C.
§§ 1701-1706, the Iranian Transactions and Sanctions Regulations (31 C.F.R. Part 560), and Title 18,
United States Code, Section 371 (conspiracy), including evidence related to the ultimate disposition of

those U.S. goods by end users.
2

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 3of18 Document 1

 
 

 

 

Il. AGENT BACKGROUND
6. Ihave been a Special Agent of the FBI for more than ten (10) years, and I am currently
assigned to investigate foreign counterintelligence matters, including criminal violations of ‘export
control laws, commonly known as counter-proliferation. |
7, This affidavit is based on my personal knowledge, my review of records and other
materials obtained during the course of this investigation, including interview reports, as well as
information provided to me by other government personnel with knowledge related to this
investigation, with both the FBI and the Department of Commerce, who are working jointly on this
investigation. I believe the information received from others to be truthful and reliable to the best of
my knowledge. Where I have reported statements made by others, or from documents that I have
reviewed, those statements are reported in substance and in part, unless otherwise indicated. Because
this affidavit is being submitted for the limited purpose of establishing probable cause, I have not
included each and every fact known to me concerning this investigation. Rather, I have set forth only
those facts that I believe are necessary to establish probable cause for issuance of the search warrant.
II. STATUTORY BACKGROUND OF VIOLATIONS
' 8, Pursuant to authority granted under the IEEPA, the President of the United States
has issued orders and regulations governing and prohibiting certain transactions with Iran by
United States persons or involving United States goods. The IEEPA, at 50 U.S.C. § 1705,
provides in pertinent part as follows:
(a) Unlawful Acts. Itshall be unlawful for a person to violate, attempt to violate, conspire
to violate, or cause a violation of any license, order, regulation, or prohibition issued
under this chapter.

(c) Criminal penalty. A person who willfully commits, willfully attempts to commit, or

willfully conspires to commit, or aids or abets in the commission of, an unlawful act

3

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 4o0f18 Document 1

 
 

 

described in subsection (a) of this section shall, upon conviction, be fined not more
than $1,000,000, or if a natural person, may be imprisoned for not more than 20 years, or
both.

9. Pursuant to an Executive Order 12959 issued by the President in 1995, the Secretary
of the U.S. Department of Treasury, in consultation with the Secretary of State, has promulgated the
Iranian Transactions Regulations (ITR), codified in part at 31 C.F.R. §560.203 & 204, which generally
prohibit any person from exporting or causirig to be exported from the United States to Iran any good
or technology without having first obtained an export license from the U.S. Department of Treasury,
Office of Foreign Assets Control (OFAC). Effective on October 22, 2012, pursuant to Executive Order
13599, the ITR were replaced by the Iranian Transactions and Sanctions Regulations (ITSR), which
did not change the substantive provisions of 31 C.F.R. §560.

10. The ITSR impose, among others, the following prohibitions set forth in 31 C.F.R. §

560.204:

Except as otherwise authorized [by a license issued by the OFAC], the exportation,

reexportation, sale, or supply, directly or indirectly, from the United States, or by a United

States person, wherever located, of any goods, technology, or services to Iran or the»

Government of Iran is prohibited. |

11. Title 18, United States Code, Section 371, prohibits two or more persons conspiring to
commit an offence against the United States.

IV. FACTS ESTABLISHING PROBABLE CAUSE

12. In summary, my investigation has uncovered that the Subject Account is used by
MOLAEI, who is a primary source of contact at MADKANDALOU. MADKANDALOU is an Iranian
maritime company based in Qeshm Island, Iran, that is involved in the procurement of materials
utilized in military vessels.) MADKANDALOU is also currently designated by the United States

4
Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 5of18 Document 1

 
 

Department of Treasury/Office of Foreign Assets Control (OFAC) as providing material support to the
IRGC. ,

| 13. The 19M FAC is a prototype fast attack craft in development by MADKANDALOU
and is designed to use three sets of Twin Disc ASD-14 surface drives. The 19M FAC is also likely to
be equipped with torpedoes.

14. Twin Dise is the sole manufacturer of ASD-14s and all ASD-14s are produced in
Racine, Wisconsin. Also, ASD-14 is a specific name and model associated exclusively with Twin
Disc’s surface drives, and are not utilized by any other surface drive manufacturer.

15. As the emails I outline below show, in addition to interviews I have conducted,
MADKANDALOU is seeking to acquire ASD-14s through a number of intermediaries from Arneson
Industries. MOLAEI, who uses the Subject Account, is the primary point of contact at
MADKANDALOU for the 19M FAC project. . |

7 16. Previous court-authorized search warrants were served on Google, Inc. for —
almasi.reza@gmail.com (May 2017), an email account utilized by ALMASI, and
t-kocyigit1948@gmail.com (August 2018), an email account utilized by KOCYIGIT. Detailed below
are relevant emails located in those accounts:

e There is an email titled “19M,” which is dated 12/04/2017, from KOCYIGIT to
erdemsomuncu@notilusdesign.com with no text but having an attachment - titled
“Preliminary GA”. The attachment appears to be a vessel armed with guns, large side
flarings, and an "armor box". Noted on the drawing is “Propulsion: 4 x 1900 HP with
Arneson ASD16.” The vessel is depicted as having two “Arneson Drive Unit[s]”.

e There is an email titled “19 m,” which is dated 12/05/2017, from KOCYIGIT to
MOLAEI (utilizing The Subject Account) stating “Concept Design Features of a 19

M Task Boat” equipped with three engines and three propulsion units. The propulsion

5
Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 6of18 Document 1

 

 
 

 

units are further identified as “ASD 14”. This three ASD-14 design appears to have
- replaced the initial two ASD-16 design.
e There is an email titled “19M Performans Raporu” [Performance Report], which is
dated 12/14/2017, forwarded by KOCYIGIT to MOLAEI (utilizing The Subject
Account) after KOCYIGIT received it from Mahmut Ziya Tatoglu’ (TATOGLU). The
email has an attachment titled “19M Hull Performance Review Report” and is a hull-
testing document including a 19M load profile with “Propulsion System (3x Arneson
ASD14)”.: |
e There is an email titled “19M Project,” which is dated 12/18/2017, forwarded by
KOCYIGIT to MOLAEI (utilizing The Subject Account) after KOCYIGIT received
it from Kemal Piro* (PIRO). | The email describes “19 M Project Preliminary
Specifications”. The specifications, and written format, are nearly identical to those

received by Arneson Industries in February 2018. [See Below]

 

 

 

 

 

 

 

 

 

19 M Project Preliminary Specifications : Hull Form : Monohull
. Construction + Composite
Hull Form + Monohull :
LOA. :19m
- Construction : Composite
L.O.A. : 19m Beam : 5.6m
Beam 5.6m Displ. 2 36 tons
Displ. : 36 tons hitps://mail.google.com/mailfu/0/7uiz2&ik=513
Draft : 13m :
Max.Speed + 65 knots |
B/8/2018 .
Draft. 2 13m
Max,Speed : 65 knots
Power 3x 1900 Hp Power 23x 1900 Hp
Propulsion + Surface Drive Propulsion : Surface Drive
‘Design : DNV HSC : .
Design + ONV HSC
December 2017 February 2018

KOCYIGIT Email Arneson Industries Email

| . |
« Kemal Pn AHR Audet ROO UGY etl GIS) Oona oud Che of atte ape 1

 
 

e There is a series of email correspondence titled “19M Super Fast Boat Surface Drive
System,” which is dated 12/11/2017 - 12/20/2017, from TATOGLU to Turkey-based
Twin Disc exclusive Arneson distributor Onulk Tasit, which was then forwarded to
Demir Sumer of 7.86 Marine’. The email messages discuss “Arneson ASD14” and the
speed capabilities On 12/20/2017, KOCYIGIT replies to TATOGLU, who forwarded
him the emails, and suggests he rely on Demir Sumer during the design phase and
notes: “We are directly procuring the Arnesons from America. Consequently, in
their view, they will perceive that the project has never been realized.” [Summary
Translation from Turkish]. KOCYIGIT continues saying, “When the two side lancers
are fired, each side loses 2750 kg. To compensate for this, they are asking for a ballast
tank and pump.”

e There is an email titled “19M Super Fast Project Start,” which is dated 01/23/2018, and
was forwarded by KOCYIGIT to MOLAEI (utilizing The Subject Account) after
KOCYIGIT received it from TATOGLU. TATOGLU verifies receipt of advance
payment for the project design.

e There is an email titled “LA Arneson App Form,” which is dated 02/21/2018, that
KOCYIGIT sent to himself with no text but having an attachment titled “LA Arneson
App Form”. The attachment is a picture of an application worksheet from “Arneson
Industries LLC” located in California. The application states: “Please complete this
Application Worksheet and return to Arneson Industries, your authorized Twin Disc
Ameson Surface Drive distributor”. | The application has red inserted text describing

specifications.

> 7.86 Marine is a Turkey-based company affiliated to Onuk Tasit. Demir Sumer (SUMER) of 7.86 Marine previously
sold Ramor Group (RAMOR) Arneson Surface Drives used on the RMS-16 prototype missile attack boat built in Iran
for the IRGC. The writer, and an agent from the Department of Commerce/Office of Export Enforcement, spoke to
Ekber Onuk (ONUK), owner of Onuk Tasit, in February 2018 and ONUK stated he was unaware of SUMER's sale of

drives to Iragthicuely AMOR Ger Bop ietien Big camp a Fas PCH" age 8 of 18 Document 1

:

 

 

 
 

 

 

 

 

e There is an email titled “Inv_35 99 from. Arneson Industries 16272,” which is dated
02/21/2018, that KOCYIGIT sent to himself with no text but having an attachment.
The attachment is an invoice on letterhead from “Arneson Industries, 13052B Dahlia
St., Fontana, CA 92337 USA” for three ASD14 drives and components with a COO

_ (Country of Origin) listed as “USA” to be billed and shipped to “Piro Deniz Motorlari,
Safak Mh. Akdeniz San. Sit 5003 Sk., No. 115 Kepez, Antayla, Turkey”. The invoice
is dated 02/19/2018 with invoice number 3599. | |

e There is an email titled “Time Line Correct Ver,” which is dated 03/04/2018, from
MOLAEI (utilizing The Subject Account) to KOCYIGIT with no text but having an
attachment. The attachment describes “19M Work Program for Mould Making” and
shows a timeframe from March to August [2018] for hull and deck molding.

‘e =6There is an email titled “dosyalar durgul kocyigit,” which is dated 03/26/2018,
forwarded by KOCYIGIT to TATOGLU after KOCYIGIT received the email from
Lokman Terziolgu, utilizing terzioglu3453@gmail.com. The email has no text but a
variety of attachments, including “1.pdf’ which appears to depict a torpedo launcher
[See Below] with an integrated handle. Other attachments appear to depict a boat hull

and drag calculations through the water.

 

 

3607 mm.

 

 

 

1080mm

 

 

 

 

 

7 ‘
420mm 2912mm 2328mm i040mm 2

 

Wyo? ae

 

 

Le 3800 Kg

 

211mm ibe eh pre eet
W:=1100 Kg & Legs#3840 mm from back door flange sy 53 J2 5S’ » 5 O59

W2=2700 Kg & Legs=3512.5 mm from hack door flange sJpan J8 Sp y O35

 

-  680mmage y 420mm ay che 4 alu

 

 

8
Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 9 of 18 Document 1

 
 

 

e There is an email titled “19M Design Progress Payments,” which is dated 04/09/2018,
forwarded by KOCYIGIT to MOLAEI (utilizing The Subject Account) after
KOCYIGIT received the email from TATOGLU. TATOGLU attaches previous
emails and requests additional payment. One of the attached emails, dated 03/28/2018,
is from TATOGLU to KOCYIGIT and discusses the 19M being equipped with “3 x
Arneson ASD14”, as well as “1 x Kohler 20.5 EFKOZD”. The email continues that
“19M Weight Calculation-R1 was sent on 25.02.2018, Arneson's ‘Speed&power’
prediction (from Demir Sumer) was sent on 20.12.2018.” .

e There is an email titled “19M SFB Payload Purchase Handle,” which is dated
04/16/2018, forwarded by KOCYIGIT to Sadegh Salamat (SALAMAT), utilizing
pars.maham@gmail.com, after KOCYIGIT received the email from TATOGLU.
TATOGLU comments that alterations have to be made for the “payload purchase
system” and “there is a handle on the purchase system”. There are embedded pictures

in the email depicting the handle and alterations to the boat design. [See Below]

 

 

Purchase Handle

 

 

 

 

9

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 10of18 Document 1

 
 

 

There is an email titled “Surface Drive Order,” which is dated 04/20/2018, from
KOCYIGIT to PIRO requesting relevant drawings of the outdrive installation for the
recent order of “3 sets of ASD 14 Units” to determine the cardan shaft measurements
“which will enable us to proceed for their orders to you”.

There is an email titled “ASD14,” which is dated 04/25/2018, forwarded by

KOCYIGIT to TATOGLU after KOCYIGIT received the email from PIRO. The email

shows Yavuz Sivri® (SIVRD in communication with Arneson Industries who provides

SIVRI a drawing for the ASD-14s. Arneson Industries also asks: “ROLLA [propeller

' manufacturer], they have requested to know what accounts for the light ship to heavy

ship weight difference??? Fuel? or?” SIVRI forwards the email to PIRO. The attached
ASD-14 drawing has a block stating “Twin Disc Incorporated, Racine, WI”.

There is an email titled “ASD14,” which is dated 04/27/2018, from TATOGLU to
PIRO explaining ( the weight difference as coming from a “fresh water tank capacity
and person effect.” TATOGLU forwardeds the email to KOCYIGIT.

There is an email titled “19M Exterior Model Revision-4,” which is dated 06/07/2018,
forwarded by KOCYIGIT to MOLAEI (utilizing The Subject Account) after
KOCYIGIT received the email from TATOGLU. The email states “payloads are
moved sides as requested” and other alterations. An attachment to the email titled
“19M Exterior Model-R4” shows a CAD rendering [See Below] described on the

drawing as “Project: 19M Super Fast Boat”.

 

 

 

 

 

 

© Yavuz Si
PDM/PIR:

10

aS isa Tum ie natio faoad 8 eveits be ving inf lpriga pofings ag, goer ba of eSBs ctinent

 

 

 
 

 

 

e There is an email titled “19M Equipment List,” which is dated 08/24/2018, forwarded
by KOCYIGIT to MOLAEI (utilizing The Subject Account) after KOCYIGIT
received the email from TATOGLU. An attachment to the email titled “19M
Equipment List” has a document heading of “19M Super Fast Boat” dated 08/23/2018
and lists: “Name: Surface Drive; Quantity: 3; Brand: Arneson; Model: ASD14” as well
as “Name: Generator; Quantity: 1; Brand: Kohler; Model: 20.5 EFKOZD”. Another
attachment to the email titled “19M-Engine-Generator-Tank Rooms Arrangement
Plan-R1” shows a CAD drawing with notations “Triple ASD14 Surface Drive” [See

Below] and “Generator Kohler 20.5 EFKOZD 20.5kW”.

PTO Port

Triple ASD14
Surface Drive

Panel}

PTO Stb.

 

e There is an email titled “19M Bulkhead Plan,” which is dated 08/27/2018, forwarded

by KOCYIGIT to MOLAEI (utilizing The Subject Account) after KOCYIGIT

11 |
Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 12 o0f18 Document 1

 
 

received the email from TATOGLU with an attached drawing titled “19M Bulkhead
Plan”.

° There is an email titled “19M-B ilge&Fi-Fi system Schematic Revision,” which is dated
08/27/2018, forwarded by KOCYIGIT to MOLAEI (utilizing The Subject Aceount)
after KOCYIGIT received the email from TATOGLU stating the watertight bulkhead
number is increased as it was revised in the general arrangement.

‘ e There is an untitled email from PIRO to KOCYIGIT, which is dated 08/31/2018, with
three BIS-711s attached [the BIS-711 is an official U.S. Department of Commerce
form]. One is blank, another is filled out, and the third is filled out and signed by PIRO.
The completed and signed BIS-711 lists the ultimate consignee as “Piro Deniz
Motorlari Ltd, Sti” located in Turkey and states the product will be used in Turkey and
will not be re-exported. PIRO signs the document as the ultimate consignee and

purchaser: The document is dated 02/20/2018.

17. In early August 2018, the affiant interviewed the owner of Arneson Industries who
confirmed he received a request for a quote in December 2017 for three sets of ASD-14s from SIVRI.
In email correspondence, SIVRI stated the intended buyer was PDM and the “drives will be shipped
to Turkey.” According to the owner of. Arneson Industries, in April 2018, SIVRI again contacted
Arneson Industries and requested a quote for propellers for the ASD-14s. In August 2018, Arneson

Industries contacted SIVRI, and SIVRI said that he was still interested in purchasing the three sets of

ASD-14s.

18. Twin Disc has told the affiant that purchasing the ASD-14s in this manner is’
unnecessarily circuitous and expensive because Arneson Industries would have to purchase the drives

through a Twin Disc distributor. A legitimate order intended for use in Turkey should go directly

12
Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 13 o0f18 Document 1

 
 

through Twin Disc’s Turkey-based distributor: Onuk Tasit. PDM is not an authorized distributor of

Twin Disc products and Twin Disc records indicate no prior sales to PDM.

19. Twin Disc confirmed that “ASD-14” is a specific model manufactured exclusively by .
Twin Disc in Racine, Wisconsin. The term “ASD-14” is used only by Twin Disc for their product.
No other surface drive manufacturers use the term “ASD-14” to describe their products. To purchase
an ASD-14, a person/entity must go through a Twin Disc distributor who then places an order with
Twin Disc to manufacture the surface drives. Distributors do not warehouse/stock ASD-14s. Rather,

they are produced per order by Twin Disc.

20. Based on my training and experience regarding the export of U.S. goods, and the
timelines related to the production and use of products like surface drives, it is likely that orders bound
for Iran for use on military boat platforms are pending or in process due to the difficulty in acquiring
US. products. KOCYIGIT’s involvement with the 19M FAC proj ect, and MADKANDALOU’s loss -
of RAMOR as a procurement agent, make it likely he is attempting to procure the ASD-14 surface
drives in furtherance of this project and is intentionally attempting to conceal the true end-user (Iran)
through intermediaries. MOLAEI is KOCYIGIT’s primary point of contact at MADKANDALOU for
the 19M FAC project. MOLAEI’s email account likely contains additional information regarding this
attempted procurement of ASD-14s. |

V. CONCLUSION

21. In summary, this investigation has revealed the following in relation to MOLAEI and
his use of The Subject Account:

° MADKANDALOU is an Iranian maritime company based in Qeshm Island, Iran, that
is involved in the procurement of materials utilized in military vessels.

e MADKANDALOU is presently designated by the U.S. Department of Treasury/ Office
of Foreign Assets Control (OFAC) for providing material support to the IRGC.

13

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 14o0f18 Document 1

  

 
 

 

 

e The 19M FAC is a prototype fast attack craft in development by MADKANDALOU
and is designed to use three sets of Twin Disc ASD-14 surface drives.
e The 19M FAC is likely equipped with torpedoes.
¢ Twin Disc is the sole manufacturer of ASD-14s and all ASD-14s are produced in
Racine, Wisconsin. |
e ASD-14 is a specific name/model associated exclusively with Twin Disc’s surface
drives and not utilized by any other surface drive manufacturer.
° The ASD-14s to be equipped on the 19M FAC are being sought by MADKANDALOU
through a number of intermediaries from Arneson Industries in California.
e MOLAE] is the primary point of contact at MADKANDALOU for the 19M FAC
project.
22. Based on the aforementioned facts, I respectfully submit that there exists probable
cause to believe that MOLAEI has conspired with KOCYIGIT and others to unlawfully acquire U.S.
origin goods and technology for shipment to and use by Iran, in violation of the IEEPA, 50 U.S.C. §
1705, the Iranian Transactions Regulations, 31 C.F.R. § 560.204, and 18 U.S.C. § 371, and that

evidence of those crimes will be found in The Subject Account.

14

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 15 of 18 Document 1

 
 

 

 

1.

ATTACHMENT A

To the extent that the information described below is within its possession, custody, or

control, Google, Inc., is required to disclose the following information to the government for

each account or identifier listed in 2 below:

2.

a. The contents of all emails and chat logs stored in the account, including copies
of emails or chats sent or received from the account, draft emails, the source and
destination addresses associated with each email, date and time the email was sent, the
size and length of each email, the IP addresses associated with each email, and

attachments to emails sent or received from the account;

b. All records or other information regarding the identifications of the account, to
include full name, physical address, telephone numbers and other identifiers, records
of session times and durations, the date on which the account was created, the length
of service, the types of service utilized, the IP address used to register the account, log-
in IP addresses associated with session times and dates, account status, alternative
email addresses provided during registration, methods of connecting, log files, and

means and source of payment (including any credit or bank account number);

c. All records or other information stored by an individual using the account,

including address books, contact and buddy lists, pictures, and files;

d. All records pertaining to communications between Google Inc., and any person

regarding the account, including contacts with support services and records of actions

taken.

Google, Inc. shall disclose the above-described information for the following account

or identifier: -

o.molaei@gmail.com

15

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 16 of 18 Document 1

 
 

1,

 

ATTACHMENT A

To the extent that the information described below is within its possession, custody,

or control, Google, Inc., is required to disclose the following information to the government

for each account or identifier listed in 2 below:

2,

a. The contents of all emails and chat logs stored in the account, including

copies of emails or chats sent or received from the account, draft emails, the source

and destination addresses associated with each email, date and time the email was
sent, the size and length of each email, the IP addresses associated with each email,

and attachments to emails sent or received from the account; -

b. All records or other information regarding the identifications of the account,
to include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created, the

length of service, the types of service utilized, the IP address used to register the

account, log-in IP addresses associated with session times and dates, account status, -

alternative email addresses provided during registration, methods of connecting, log
files, and means and source of payment (including any credit. or bank account

number); -

C. All records or other information stored by an individual using the account,

including address books, contact and buddy lists, pictures, and files;

dd All records pertaining to communications between Google Inc., and any

person regarding the account, including contacts with support services and records of

actions taken.

Google, Inc. shall disclose the above-described information for the following account

or identifier:

o.molaei@gmail.com

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 17 of 18 Document 1:

 
 

 

1.

ATTACHMENT A

To the extent that the information described below is within its possession, custody,

or control, Google, Inc., is required to disclose the following information to the government

for each account or identifier listed in 2 below:

2.

a. The contents of all emails and chat logs stored in the account, including
copies of emails or chats sent or received from the account, draft emails, the source
and destination addresses associated with each email, date and time the email was .
sent, the size and length of each email, the IP addressés associated with each email,

and attachments to emails sent or received from the account;

b. All records or other information regarding the identifications of the account,
to include full name, physical address, telephone numbers ‘and ‘other identifiers,
records of session times and durations, the date on which the account was created, the
length of service, the types of service utilized, the IP address used to register the
account, log-in IP addresses associated with session times and dates, account status,
alternative email addresses provided during registration, methods of connecting, log
files, and means and source of payment (including any credit or bank account

number);

Cc, All records or other information stored by an individual using the account, |

including address books, contact and buddy lists, pictures, and files;

d. All records pertaining to communications between Google Inc., and any

person regarding the account, including contacts with support services and records of

_ actions taken.

Google, Inc: shall disclose the above-described information for the following account

or identifier:

o.molaei@gmail.com

Case 2:18-mj-00169-DEJ Filed 10/12/18 Page 18o0f18 Document 1

 
